 COMGNFERAL CORPORATION653ComGeneral Corporation and International Union ofElectrical, Radio and Machine Workers, Local804, AFL-CIO-CLC. Case 9-CA-13847August 27, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS ANt) TRUE.SDAI.EOn April 22, 1980, Administrative Law JudgeWalter H. Maloney issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed limited cross-exceptions and a sup-porting brief to which Respondent filed a response.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, ComGeneralCorporation, Dayton, Ohio, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the said recommended Order.DECISIONFINDINGS OF FACTI. STA IEr1PENT OF THE CASEWAITER H. MAIONEY, Administrative Law Judge:This case came on for hearing before me at Dayton.Ohio, upon an unfair labor practice complaint' issued bythe Regional Director for Region 9 of the NationalLabor Relations Board, which alleges that RespondentComGeneral Corporation2violated Section 8(a)(1) andThe principal docket entries in this case are as follows Charge filedagainst the Respondent by International Union of Electrical, Radio andMachine Workers, Local 804. AFL-CIO (herein called Union or IUE).on May II, 1979 complaint issued against Rspondent by the RegionalDirector for Region 9 on June 20, 1979; Respondent's ans¥ser filed onJune 27, 1979: hearing held in Dayton Ohio. on October 22 and 23. 1979:briefs filed with me by the Girneral Counsel arid Respondent on or beforeDecember 17. 19792 Respondent admits. ad I find. that it is an Ohio corporation whichmaintains places of business n Dayton, Ohio. here it nianufalclures elec-Ironic radar detectors In the past 12 months, Respondelit has sold andshipped from its Dayton, Ohio, places of business directly to points andplaces outside the State of Ohio goods and merchandise valued in excessof S500.() Accordingl) Respondent is an employer engaged in corm-251 NLRB No. 69(3) of the National Labor Relations Act, as amended.More particularly, the complaint alleges that Respondentthreatened employees with discharge if they joined theUnion, informed employees that other employees hadbeen discharged for union activities, and threatened toclose the plant if the Union were successful. The com-plaint also alleges that on May 2 and 3, 1979, the Re-spondent actually discharged or laid off 10 employees forunion activities and constructively discharged 2 otheremployees for the same reason. Respondent denies the al-legations of independent violations of Section 8(a)(1) ofthe Act, claims that the 10 employees in question werelaid off or discharged for economic reasons and were se-lected for termination during an economic retrenchmenton the basis of their attendance records, and asserts that2 other employees, Mary Reuber and Darrell Salyer,voluntarily quit. Upon these contentions, the issuesherein were joined.:'It. THE UNFAIR I ABOR PRACTICES AI.I EFI)Respondent operates two small plants in Dayton.Ohio, known as the Taylorsville Road plant and theWebster Street plant, where it manufactures electronicradar warning devices. These devices are slightly largerthan a package of cigarettes and are designed to beplugged into the cigarette lighters of trucks and cars.When in operation they emit a sound or light wheneverpolice radar signals are directed at the vehicle.The owner and operating head of ComGeneral isDonald Roettele. The Respondent corporation was origi-nally an Air Force contractor, receiving most of itsorders from nearby Wright-Patterson Air Force Baseand from the U.S. Air Force in Omaha, Nebraska. Whenthese orders declined in number and in regularity, Roet-tele decided to switch entirely to commercial productionand developed the radar detector which is now its soleproduct. Production of the detector, which bears thetrade name of "The Fox," began at the TaylorsvilleRoad plant in June 1977, which, at that time, was Re-spondent's only production facility. When productionbegan, all of the components of The Fox were both pro-duced and assembled at Taylorsville Road. As sales andproduction increased, Respondent acquired a secondplant on Webster Street and concentrated the electronicassembly and testing phase of manufacturing at that loca-tion. The Taylorsville Road plant was then limited tomechanical production and assembly, repairs, packingand shipping, and a machine shop. The increase in Re-spondent's business soon caused it to outgrow the capaci-ties of two plants, so, for both space and economy rea-sons, Respondent progressively contracted out portionsof its manufacturing operation. Between March 1977 andMarch 1979, it contracted out, in 11 different stages, themanufacturing of different component parts of the finalproduct, all of which had originally been produced on anin-house basis.Inerce xsithin the meaning of Sec 2(2). (h). aind (7) of the Act The Unionis a labor organizaltin within the mealling of Sec 2t5) of the Act:' I hereby grant the motlion of the General Counsel. dated December14. 1979, to crrect the transcript imI firur particularsCOMUENRAL CORPORATION bS3 h54I)E(.ISI()NS )F1: NAlIO()NAIL LABOR RLAI()IONS l)ARI)On October 17. 1978, the International Association ofMachinists and Aerospace Workers (IAM) wrote a letterto Roettele, informing him that the IAM was in theprocess of organizing Respondent's employees. In its ini-tial letter, the IAM did not differentiate between theTaylorsville Road and the Webster Street plants. On Oc-tober 27, the IAM followed up this letter with a writtendemand for recognition as the bargaining agent of allproduction and maintenance employees at both locations.The letter stated, among other things, that a majority ofthe employees in both facilities had signed IAM cards.Roettele immediately swung into action. He held ameeting of all his supervisors on October 18, the dayafter the receipt of the first letter, to acquaint them withthe "do's" and "don'ts" of an organizing campaign andto acquaint them with the fact that he definitely did notwant a union at either location. On October 21, Roetteledelivered a prepared written address to employees atboth locations in which he informed them that he wasgoing to fight the Union by every legal means and thatunions meant trouble. He also warned them in general ofthe shortcomings and pitfalls of unionization.Later, the IAM restricted its efforts to the organiza-tion of the Webster Street plant. On November 2, 1978,it filed a representation petition (Case 9- RC-12689) and,on December 13, 1978, the Regional Director directedan election limited to the Webster Street facility. Despitea heavy-handed, hard-sell antiunion campaign on the partof Respondent, the IAM prevailed at an election con-ducted at the Webster Street plant on January 17, 1979.Bargaining has yet to commence following the certifica-tion of the IAM at the Webster Street location.During the course of the campaign at the WebsterStreet plant, Roettele addressed massed assemblies of em-ployees at both plants. I credit corroborated testimony ofthe General Counsel's witnesses Jacqueline Mann andSandra McCollum that, late in November or early in De-cember, when Roettele spoke to the Taylorsville Roademployees, he noted the possibility that the Union whichwas active at Webster Street might want to come toTaylorsville Road. He informed them that TaylorsvilleRoad employees would get any increases and benefitswhich were given at Plant 2 (Webster Street) if the Tay-lorsville Road employees did not go union. He also toldthese employees that, if the Union came in, he couldclose up the plant, pack up, and go elsewhere, or hecould close the plant and reopen it at a later time.On Monday, April 30, 1979, a number of TaylorsvilleRoad employees began to discuss unionization duringtheir afternoon break. Included in this discussion wereSteve Phillips, Darrell Salyer, Roberta McIver, LindaHensley, Ann Barnes, and Teresa Mullins.4When theyagreed that unionization was desirable, Phillips volun-teered that his uncle was affiliated with a union and vol-unteered to contact him about unionizing procedures.On the same afternoon Mrs. Mclver approached Su-pervisor Shirley Hicks and asked her if she would set upa meeting between Roettele and the employees at theTaylorsville Road plant. Mrs. Hicks inquired as to theI4 credit Miss Mann's statemenlt that Supervisors Leo trenlan andShirley Hicks were therereason for the meeting and Mrs. Mclvcr replied, "em-ployer-employee relations." Mis. licks said she wouldcomply with the request.On the following day at lunch, several cnmployees, in-cluding Mary Reuber, Miss Hensley. Miss Mullins, andMrs. McCollum, met at Brenda Ledbtter's apartment.During this meeting, Mrs. McIver called the oardOffice in Cincinnati to get more information about union-ization. She was told to look for a union in the t)aytonarea, so a call was placed to the IUE office and arrange-ments were made to pick up some authorization cardsfrom that office.During the late afternoon of May 1, Mrs. Mclver wentto the IUE office along with Phillips and Donna Muse.There she obtained union designation cards which shethen circulated among other employees. First, she visitedMiss Ledbetter and Mrs. McCollum at their respectiveresidences and obtained their signatures. Then she wentto Miss Mullins' house where she met with several otheremployees, all of whom signed cards. She proceeded to afourth location to obtain an additional signature. O()n thefollowing day, May 2, she turned the cards over to Phil-lips. The General Counsel placed in evidence a total ofeight signed IUE designation cards, all dated May ,1979.'Otn Wednesday, May 2, at the 2 p.m. break, certainenmployees again gathered outside the plant in the park-ing lot to discuss the union campaign. The employees in-volved were Ledbetter and others who were interestedin the organizing effort.On that day Respondent had 23 full-time productionand maintenance employees at its Taylorsville Roadplant and 8 part-time employees. Within the next 2 days,14 of its full-time employees and 1 part-time employee atthis location were terminated by one means or another.On May 2, Respondent discharged John Peterman andaforementioned employees Hensley, Ledbetter, Mann,Muse, and Mullins. O()n May 3, it laid off Thomas D.Huffman and employees McIver, Phillips, and JeannieWagers. On this same day, employees Salyer and Reuberquit under circumstances in litigation in this case. Threeother employees were also terminated. Supervisor Rossquit, part-time employee Newberry was discharged, andemployee Sharp was terminated under circumstances notapparent from the record. These three separations arenot at issue in this case.The terminations at issue came about because, on themorning of May 2, Roettele spoke with his newly hiredfinancial analyst and personnel director, Dan Broadstone,and told Broadstone that there had to be an immediateand substantial reduction in force at the TaylorsvilleRoad plant. Specifically, Roettele told Broadstone toretain 12 full-time employees and let the rest of the full-time employees go. In selecting employees for discharge,Broadstone was given no guidelines by Roettele otherthan to retain the best employees. He left it to Broad-stone as to whether employees should be fired or laidoff. Broadstone consulted with Foreman Leo Brennan,t Ihese cards were signed by Jeanlie w'agers, linda lHensley, MaryK Ruber. eresa Mullins, Roberta A Mclver, Brenda .edbhcler. Dar-rell Salyer. anid Jacquelinll Kasy annl COMGFNERAA I CRP)RAFl()5 5who had worked at the plant much longer than Broad-stone. Brennan supplied Broadstone with certain attend-ance records which he kept and a list of persons whomBrennan regarded as the better employees. By late after-noon of May 2, Broadstone had drawn up a list of thoseto be discharged and he gave the list to Brennan. Bren-nan summoned each of the employees individually toBroadstone's office where they were told the news. Ather terminal interview, Miss Mann was informed byBroadstone that she was being discharged for tardiness.She retorted that she had been involved in a motorcycleaccident and frequently had to leave early to see a spe-cialist. Her excuse was unavailing.Broadstone told Mrs. Mclver during her final inter-view that she was being discharged for excessive ab-sences. Mrs. Mciver objected that she had not receivedany verbal or written warnings for absences pursuant toRespondent's personnel policies.6She went on to explainthe reasons for the specific absences which Broadstonebrought to her attention. At the end of the May 2 meet-ing, Broadstone suggested that he might reconsider hisdecision and told Mrs. McIver to come in the followingmorning. When she did so, Broadstone then told her thathe was laying her off because of insufficient marketdemand for Respondent's product. Mrs. Mclver thenasked him, "Why are you doing this?" Broadstone re-plied, "For the reason I gave you." Mrs. Mclver reject-ed his explanation and persisted, "I still don't know whyyou are doing this. I'm not a threat to you or the compa-ny." Broadstone's second reply was, "No, Bobbie, youalone are not, but in a group you are." Her response tothis remark was, "I don't know what you are talkingabout," whereupon Broadstone elaborated, asking her tothink about her actions over the past week and addingthat, when she had done so, she would realize what hemeant. He also said that he could not be more explicitwithout incriminating himself.When Teresa Mullins was called into Broadstone'soffice, she was told that she was being fired because ofabsences and tardiness. She asked Broadstone why shewas not being fired according to the rules, the referencebeing to the warning procedures contained in Respond-ent's posted policy statement. Broadstone said that hehad a piece of paper in hand by which the rules hadbeen changed.e According to Respondents posted policy concerning excessive ab-sence and tardiness, the following rules were in effect at the plant:.... No more than two (2) excused "early offs" per month isacceptable.2. .Excessive sick leave will result in the employees workrecord to come under review to determine the fitness of said em-ployee's ability and suitability for continued employment.3 Three unexcused absences and/or tardies in 30 days-Ist warn-ing Two unexcused absences and/or tardy in the follo ing 30days-grounds for termination.4. No call-in' to supervisor and/or no-show* for orkIst infraction, one working day suspension2nd infraction, three working days uspension.3rd infraction, grounds for termination'Call-in-a valid call-in is made within a 2-hour period com-mencing at your scheduled starling time*No-show--a no-show is more than 2 hours absence ssithou avalid call-in, or a valid call-in with four or more hours unexcusedabsence.The record is silent as to what, if anything. Miss Hens-ley and John Peterman were told by Broadstone whenhe discharged them on May 2. Miss Ledbetter, who wasdischarged on the same day during the same series of in-lerviews, was informed by Broadstone that she wasbeing discharged because of excessive absenteeism andfor leaving the plant early to go home. Employee Dar-rell Salyer, who had signed a card the previous day,learned that a number of union supporters were beingterminated. He testified that he was afraid that he mightalso be fired. In addition, he was quite incensed at theactions of Broadstone in firing union supporters so hewent into Broadstone's office and told Broadstone thathe was going to quit before Broadstone had a chance tofire him. Salyer then left the plant.On Monday, April 30, Thomas D. Huffman, who per-formed electronic assembly work, was suspended for 3days because of excessive absenteeism. He was told toreport back to work on Friday. On Wednesday evening,he received word from employee Sandra McCollum thatForeman Brennan wanted him to return to work on thefollowing day, so, on Thursday, May 3, Huffman report-ed for work at 7 a.m. As he was arriving at the plant.Broadstone happened to meet him in front of the plantand thanked him for returning to work. Broadstone saidhe had originally planned to fire Huffman because of thelatter's work record but, because Huffman had made theeffort to come to work that morning, he could go aheadand work.Before clocking in, Huffman had occasion to get into adiscussion with Mrs. McCollum and Phillips. Brennanwas in the immediate vicinity and I find, despite hisdenial, that he overheard Huffman's conversation. Phil-lips had some union cards he wanted to have signed anddiscussion centered on whether to ask employees in theshipping and receiving section to sign. Huffman toldPhillips that he would be willing to sign.Huffman had worked for about 45 minutes when hewas called to Broadstone's office. Broadstone told Huff-man that he had not been aware of the facts at their en-counter earlier that morning but he now had to lay Huff-man off because of insufficient market demand for Re-spondent's product. Later on that day, Huffman metPhilips in the parking lot of a supermarket and signed aunion card.At the end of the day of May 2, Jeannie Wagers wascalled into Roettele's office by Broadstone and told thatshe was being fired for excessive absenteeism and forleaving early. They had a lengthy conversation concern-ing her work record, during which Wagers insisted thatshe had brought in a valid excuse for each absence, in-sisting that her absences were all due to the fact that shehad contracted bronchial pneumonia the previous winter.Broadstone told her to come in again the followingmorning. When she did so, Broadstone then informedher that he was discharging her because of low salesvolume.On the morning of May 3, employee Mary Reubertold Brennan that she was both mad and upset at theway Respondent was treating other employees and thatshe did not think it was fair. She began to cry, tellingCRRAION 655 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrennan that the employees who were fired needed theirjobs to support their children. At that point, she toldBrennan that she was quitting and she left. At the hear-ing, Mrs. Reuber was asked if she quit in protest. Herreply was that she did not know. She just did not wantto work for ComGeneral if this was the way they treatedtheir employees. She added that she did not feel at thetime that her own job was in jeopardy.Later on that day, employees Barnes and McCollumhad occasion to talk with Brennan about the events ofthe previous 2 days. Brennan was asked if the employeeswho had been discharged could draw unemploymentcompensation. He gave no direct reply but asked Barnesand McCollum if they knew why the others had beenfired. Barnes said no, whereupon Brennan replied thatshe should know because she had gone to lunch withthem. Barnes still insisted that she did not know. Bren-nan then stated that perhaps he should not say so but theemployees had been fired because of the Union. He toldBarnes that, when he said her job was safe, he meant itwas safe if she had nothing to do with the Union. Healso said that if no one had talked union no one wouldhave been fired, adding that if anyone was still left in theshop who had anything to do with a union, they toowould lose their jobs. Brennan denied this version of theconversation, but I credit the corroborated testimony re-cited above and discredit Brennan.Ill. ANAI.YSIS AND CONCLUSIONSA. Independent 8(a)(1) ViolationsI have credited corroborated testimony that Roetteletold employees at the Taylorsville Road plant, at a timewithin the 10(b) period,7that if the Union came into theplant he could close up and move away or close up andnot reopen the plant until a later date. This statement isan invasion of the protected rights of employees and aflagrant violation of Section 8(a)(1) of the Act.I also have credited testimony of employee AnnBarnes that Leo Brennan told her that her continued em-ployment with Respondent was conditioned upon her re-fusal to engage in union activities. Such a statement vio-lates Section 8(a)(l) of the Act. Another of Brennan'sstatements made to several employees immediately fol-lowing the mass discharge and layoffs on May 2 and 3,that the individuals in question were terminated becausethey were union adherents, in and of itself violates Sec-tion 8(a)(1) of the Act and is strong evidence in supportof the further allegation in the complaint that these indi-viduals were discriminatorily discharged. Kranco Inc.,228 NLRB 319 (1977); Wickes Lumber, a Division of Theickes Corporation, d/b/a House Lumber & Supply Com-pany, 237 NLRB 322 (1978); Machine Tool and Gear,Inc., 237 NLRB 1109 (1978).' The defense of limitations under Sec 10(b) is an affirmative defensewhich must be proved by the respondent to a complaint. .L.R.B. vMueller Brass Co.. 501 F.2d 680 (5th Cir. 1974). In this case, Respondentdid not establish that the statement in question was made more than 6months before the charge was filed. Respondent's position is that thestatement in question was not made at allB. The Discriminatory Discharges and LayoffsSections 6(a) and (b) of the complaint contain thenames of 10 employees who the General Counsel con-tends were discriminatorily discharged or laid off onMay 2 and 3, 1979.sRespondent's defense to these alle-gations is that the individuals in question were terminat-ed because of a change in production methods accompa-nied by a downturn in anticipated business. The selectionfor discharge or layoff was made on the basis of workrecords and particularly those records relating to punctu-ality and attendance.In evidence are monthly figures showing Respondent'ssales during the first three quarters of 1979. They are asfollows:MonthJanuaryFebruaryMarchAprilMayJuneJulyAugustSeptemberNumber of units sold3,3331,7654,9394,6023,3364,4343,8495,7585,680These figures show a drop in sales in February, a sharpincrease in March and April preceding the dischargesand layoffs, a drop in May following the layoffs, and upsand downs in the summer months preceding a marked in-crease in production in August and September. The 1979sales, noted above, are higher than Respondent's 1978sales. While an increase in actual sales just before alayoff or discharge hardly supports a contention that ter-minations are economic in character, Respondent wouldexplain this flaw in its rationale by saying that its actualsales simply did not match its anticipated sales, so, be-cause the gap between anticipation and realization waslarge, a retrenchment owing to market conditions was inorder. Roettele went so far as to testify that, if Respond-ent's sales had increased as fast as its market projections,he would not have ordered the terminations which oc-curred in early May, despite the fact that manufacturingprocedures had been radically altered through subcon-tracting out the tube assembly. As he put it, "We wouldhave found something for them to do."Respondent just started in the radar warning devicebusiness in June 1977. The only meaningful experience itcould have had in 1979 in respect to seasonal cycles inits business and upon which it might reasonably have an-ticipated its future volume was its 1978 experience.Those monthly figures are not in evidence. What is inthe record is a wholly self-serving chart containing inpertinent part figures and drawings for which there is nofoundation or substantiation other than a gleam in Roet-tle's eye. It is this vision which is at the heart of Re-spondent's defense." In view of the fact that none of the laid-off employees were everrehired, the distinction betwseen layoffs and discharges is meaningless inthis case COVIG;ENERA CRPORA-r]ON)(57Respondent progressively subcontracted most of itsmechanical production work over a period of more thana year and a half, yet during that period it had not expe-rienced any layoffs due to subcontracting. However,after the tube assemblies began to arrive from the sub-contractor, Respondent terminated more than one-half ofits full-time staff in the course of 2 days. The juxtaposi-tion of its latest subcontracting effort and the failure ofactual sales to meet sales targets, coming together asthey did at an unfortunate point in time, conspired tocause an economic layoff of monumental and unprec-edented proportions at the precise interval when an up-surge of union activity occurred at Taylorsville Road.Respondent would have us believe that this third set ofevents played no part in the discharges which took placewithin hours after they occurred.Respondent had been planning to use manufacturedtube assemblies as early as January 1979, when it placedan order for 100,000 such items with the Stanhope Prod-ucts Company. The first batch of tube assemblies arrivedon April 16, 2 weeks before union activity flared up atTaylorsville Road. Despite the claim that this innovationmeant a precipitous decrease in work at TaylorsvilleRoad, not I employee, let alone 15, was laid off at thattime, despite Roettele's many asserted requests to Bren-nan to trim the size of his staff. All of a sudden it becameimperative on May 2 that more than one-half the produc-tion crew be eliminated forthwith. During this interim,jobs could be found for employees whose work had beeneliminated by the purchase of items which they had for-merly fabricated. Indeed, work was transferred fromWebster Street in order to keep Taylorsville Road em-ployees busy. However, on May 2, this procedure wasno longer acceptable.The flimsiness of Respondent's economic defense isalso demonstrated by postdischarge events at Taylors-ville Road. Overtime of part-time employees was in-creased, several part-time employees9became full-timeemployees, voluntary overtime by full-time employeescontinued, and mandatory Saturday overtime on the partof full-time employees was imposed on at least two occa-sions. Moreover, one or two new employees were hired.All of these factors indicate that the economic nature ofthe terminations was at best overstated by Respondent.Respondent attempts to escape the logical, if not ines-capable, conclusion dictated by the timing of the May 2-3 terminations by claiming that it had no notice of unionactivity and no knowledge of union sentiments and ef-forts on the part of persons discharged or laid off. Thusit argues that it cannot be found guilty of antiunion dis-crimination, regardless of how suspicious the timing ofits actions might seem at first blush. This contention is asinsubstantial as the other elements of Respondent's de-fense. Respondent was well aware of union activity ingeneral at both of its plants and had taken vigorous stepsduring the IAM election campaign to thwart this effortand to contain unionization to the Webster Street facili-ty. The Taylorsville Road employees were included inRespondent's antiunion campaign in December and Janu-' Repondent 'is itnesc 'ar a to the umher of part-time emploee,r ho hecame full-time nipllo'scary because of its fear that union fever would spreadfrom Webster Street. Credited testimony establishes thefact the Respondent's supervisors were aware of uniontalk at Taylorsville Road on April 30 and that one em-ployee had asked Supervisor Hicks on that day to set upa meeting with Roettele to discuss "employer-employeerelations." Broadstone remarked to Mrs. McIver whenhe terminated her for the second time (and for a revisedreason) that she was not a threat as an individual but thatthe employees, as a group, did pose a threat to the Com-pany. He also stated that he could not say more withoutincriminating himself. Both statements are substantial ad-missions from a high-ranking company official that unionactivities of its employees were known and that these ac-tivities were the motivating cause of Respondent's ac-tions. Brennan's remarks to two other employees that noemployee would have been discharged but for the uniontalk which had been going around is conclusive evidenceof Respondent's unlawful motivation.Economic distress has been found to be pretextual inmany situations similar to the present one especiallywhere, as here, union animus has been established by col-lateral evidence. West Coast Casket Compan'v, Inc., 192NLRB 624 (1971), enfd. 469 F.2d 871 (9th Cir. 1972);Santa Rita Mining Company, 200 NLRB 1070 (1972),enfd. 84 LRRM 2300 (10th Cir. 1972); Radiadores Para-gon de Puerto Rico, Inc., 206 NLRB 918 (1973), enfd. 502F.2d 1160 (st Cir. 1974); JIentre Packing Company. Inc.,163 NLRB 540 (1967); Serv--ir, Inc., 161 NLRB 382(1966); Mannington Electric. Inc., 200 NLRB 970 (1972).The fact that Roettele, Broadstone, and Brennan may nothave had specific knowledge as to exactly who signedcards and who had not done so and the fact that theydid not discharge all union adherents during the courseof their massive purge is quite immaterial. As the SecondCircuit put it in Majestic Molded Products, Inc. v.NL.R.B., 330 F.2d 603, 606 (1964), "A power display inthe form of a mass layoff, where it is demonstrated thatsignificant motive and a desired effect were to 'discour-age membership in any labor organization,' satisfies therequirements of Section 8(a)(3) to the letter even if somewhite sheep suffer along with the black." In this case,timing, animus, and a flimsy excuse, together with clearadmissions of wrongdoing by the company supervisorswho administered the unfair labor practices. leave nodoubt that the 10 individuals named in sections 6(a) and(b) of the complaint were discharged in violation of Sec-tion 8(a)(1) and (3) of the Act. I so find and conclude.C. The Terminations of Darrell Salyer and MaryReuberThe General Counsel contends that Darrell Salyer andMary Reuber were constructively discharged by Re-spondent because of their union sympathies and activi-ties. A constructive discharge is not a discharge at all buta quit which the Board treats as a discharge because ofthe circumstances which surround it. Such situationsmay arise when an employer confronts an employee withthe Hobson's choice of either continuing to work orforegoing rights protected by the Act. In such instances,the confrontation must be clear and unequivocal and theCORPORATION  658DECISIONS OF NATIONAL LABOR RELATIONS BO()ARDemployee's predicament not one which is left to infer-ence or guesswork on his part. Masdon Industries, Inc.,212 NLRB 505 (1974); Marquis Elevator Company. Inc.,217 NLRB 461 (1975); Superior Sprinkler, Inc., 227NLRB 204 (1976). A constructive discharge may alsooccur when an employer harasses a union adherent tothe point where his job situation becomes intolerable andhe is forced to quit. Thurner Heat Treating Corporation,226 NLRB 716 (1976); Hoerner Waldorf Corporation, 227NLRB 612 (1976); North Valley Lumber Sales. Inc., 229NLRB 1209 (1977); John Dory Boat Works, Inc., 229NLRB 844 (1977). The Board has also treated as con-structive discharges those situations where discriminator-ily motivated employers refused to give work to employ-ees who do not work regular hours but are paid only forhours worked on a particular assignment. Jack HodgeTransport, Inc.. 227 NLRB 1482 (1977); Central DispatchInc., 229 NLRB 979 (1977); Chateau de Ville, Inc., 233NLRB 1161 (1977); Sav-Mor Food Centers, Inc., 234NLRB 775 (1978).The Salyer and Reuber quits do not fit any of thesesituations. Neither was told to forgo union activity orleave the plant. Neither was harassed on the job by Re-spondent. Salyer quit because he felt that if he did notquit he would be fired. This conclusion is wholly specu-lative on his part. It is not a constructive discharge toquit in anticipation of the mere possibility that one mightbe discharged. In the case of Mrs. Reuber, she was dis-tressed at the treatment she saw her fellow employees re-ceiving at the hands of Respondent and felt that Corn-General was not a fit place to work because of suchtreatment. She made no claim that she was personallymistreated in any way. Her decision to leave was an indi-vidual act on her part, not a concerted one, and can findno legal protection under any alternative theory arisingunder Section 7 of the Act. Accordingly, I conclude thatSalyer and Mrs. Reuber quit their employment, that theywere not discharged, either actually or constructively,and that so much of the complaint which alleges the ille-gality of their terminations must be dismissed.Upon the foregoing findings of fact, and upon theentire record herein considered as a whole, I make thefollowing:I. Respondent ComGeneral Corporation is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. International Union of Electrical, Radio and Ma-chine Workers, Local 804, AFL-CIO-CLC, is a labororganization within the meaning of Section 2(5) of theAct.3. By discriminatorily discharging or laying off LindaHensley, Brenda Ledbetter, Jacqueline Mann, DonnaMuse, Teresa Mullins, John Peterman, Thomas D. Huff-man, Roberta McIver, Steven Phillips, and JeannieWagers, Respondent herein violated Section 8(a)(3) ofthe Act.4. By the acts and conduct set forth above in Conclu-sion of Law 3; by telling employees that the employerwould close the plant if it became unionized; by tellingemployees that their continued employment was condi-tioned upon refraining from engaging in union activities;and by telling employees that other employees had beendischarged for union activities, Respondent violated Sec-tion 8(a)(1) of the Act.5. The aforesaid unfair labor practices have a close, in-timate, and substantial effect on commerce within themeaning of Section 2(6) and 2(7) of the Act.REMED)YHaving found that Respondent has engaged in certinunfair labor practices, I will recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative actions designed to effectuate the purposesand policies of the Act. Because the unlawful activityfound herein was widespread, pervasive, and serious, andbecause it involved discriminatory discharges, I will rec-ommend to the Board a so-called broad 8(a)(1) remedydesigned to suppress any and all violations of that sectionof the Act. Hickmott Foods, Inc., 242 NLRB 1357 (1979).The recommended Order will also provide that Re-spondent be required to offer reinstatement to the 10 em-ployees named in sections 6(a) and (b) of the complaint,and that it be required to make them whole for any lossof pay or benefits which they have suffered by reason ofthe discriminations found herein, to be computed in ac-cordance with the Woolworth formula,'0with interestthereon at the adjusted prime rate used by the U.S. Inter-nal Revenue Service for tax payments. Florida Steel Cor-poration, 231 NLRB 651 (1977); Isis Plumbing & Heating,138 NLRB 716 (1962). I will also recommend that Re-spondent be required to post notices informing its em-ployees of their rights and of the remedy in this case.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record herein considered as awhole, and pursuant to Section 10(c) of the Act, I makethe following recommended:ORDER "The Respondent, ComGeneral Corporation, Dayton,Ohio, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Threatening employees with plant closure if theyengage in union activities.(b) Telling employees that their continued employmentis conditioned upon refraining from engaging in unionactivities.(c) Telling employees that other employees have beendischarged because of their union sympathies and activi-ties.(d) Discouraging membership in or activities on behalfof International Union of Electrical, Radio and MachineWorkers, Local 804, AFL-CIO-CLC, or any other labororganization, by discharging employees or otherwise dis-criminating against them in their hire or tenure.Fo I. W. Woolworth Comnpany. 90 NLRB 289 (1950).l In the event no exceptions are filed a provided by Sec. 10246 ofthe Rules and Regulationrs f the National Labor Relations Board, hefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes CON16IFNFRAIL CRPI()RA I 10N, 5')(e) By any other means interfering with, restraining orcoercing employees in the exercise of rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative actions designed toeffectuate the purposes and policies of the Act:(a) Offer to Linda Hensley, Brenda Ledhetter, Jacque-line Mann, Donna Muse, Teresa Mullinis John Peternian.Thomas D. Huffman, Roberta Mclver. Steven Phillips.and Jeannie Wagers full and immediate reinstatement totheir former or substantially equivalent positions. witihoutprejudice to their seniority or to other rights prciouslyenjoyed, and make them whole for any loss of pay orbenefits they may have suffered by reason of the discrinm-inations practiced against them, in the manner describedabove in the section entitled "Remeds."(b) Preserve and, upon request, make aailable to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timc-cards, personnel records and reports. and all other re-cords necessary to analyze the aount of backpay ducunder the terms of this Order.(c) Post at its Dayton, ()hio. plants copies of the at-tached notice marked "Appendixs"" (.'opies f saidnotice, on forms provided by the Regional Director iorRegion 9, after being duly signed bhy a representative ofRespondent, shall be posted b it irinmediately upon re-ceipt thereof, and shall be maintainled by Respondent for60 consecutive days thereafter, in conspicuous places, in-eluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material(d)Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this ()rder whatsteps it has taken to comply herewith.IT IS FURTHI R ORDI)IRFI) that, insofar as the complaintherein alleges matters which have not been found to hceunfair labor practices, the complaint is hereby dismissed.In the event thal this Order is enforced h a Judgment f a UllitcdStates Court o Appeals, the ord, in the notice reading "iPosted hbOrder of he National Laho)r Relations Board" shall read "Po't d Pullr--ant t a Judgment of the United StailCs Curt of Appeals I nlforing anOrder of the National I.abor Relation, HBoardAPPENDIXNol ICt: To ENII, o() t: sPos III) H\ ORI)I R Ot lIIN \IION \ I L tOR Ri I I()NS O-\RI)Ani Agency of the IUnited States (hiVrtrnlnlWI \v I NOI threaten employees s %ith planit clo-sure in order to discouragec uniotn acti ities.\'Wt \1 I NO tell employees that their contiucdemploynlent is conditioned uponl refraining fronl en-gagiig uion activitiesWi: wIt I NOI tell employees that other cmlplo>-ces have been discharged for engaging in un1io1 aic-ix i tics.'Vi wit NOI discourage membership in or ac-tivities on behalf of International Urnion of lectri-cal, Radio and Maclhine Workers Local 80()4. AFI.CI() CL.C. or an other labor organi/ation, by dis-charging employees or othersvise discriminatingagainst them il their hire or tenure. All of our em-ployces are free to become or remain mcnlhers ofthis Union or any other union.WVt> Wit I NI b anli other means interfere with,restrain, or coerce employees in the exercise ofrights guaranteed them hb Section 7 of the Act.'Ihesc rights include the right to form join. or assistlabor organizations, to bargain collectivel) throughrepresentatiecs of their own choosing, alld tocngage in olher concerted activities for their mutualaid and protection.WI % it Ii offer full and immediate reinstatementto inda lensle , Brenda Ledhetter. JacquelineMann, Donita Muse. Teresa MNullins, John Peter-mnan, Thomas D Huffman Roberta Mclver. StevenPhillips, and Jeannie Wagers. and w. wit l makethem whole for any loss of pay or benefits whichthey have suffered by reason of the discriminationspracticed against them, with interest.CON1GIC NIRN CORPORAIION(i'OM( d-NFRAI. (()Rt'ORAttflN 6